Case 1:19-md-02915-AJT-JFA Document 446 Filed 05/12/20 Page 1 of 2 PageID# 5570




                                            May 12, 2020

 VIA ECF

 The Honorable Anthony J. Trenga
 The Honorable John F. Anderson
 Eastern District of Virginia
 401 Courthouse Square
 Alexandria, VA 22314

        RE:     In Re: Capital One Consumer Data Security Litigation,
                MDL No. 1:19md2915 (AJT/JFA)

 Dear Judges Trenga and Anderson:

        On behalf of Lead Plaintiffs’ Counsel, we submit this letter in advance of the status
 conference set for this afternoon to briefly outline Plaintiffs’ reaction to Defendants’ Status
 Report filed yesterday (Doc. 440) and its likely impact on the current schedule.

         Capital One’s description of its document production explains, for the first time, that it
 intends to produce perhaps as much as 40% of its total production—or 100,000 documents—
 between June 15 and June 30, 2020, well after the current June 1, 2020, deadline for “substantial
 completion.” Although we take issue with some of Capital One’s representations regarding the
 search-term negotiation and other justifications for the delay, we have no objection to Capital
 One’s request to move the substantial completion date from June 1, 2020, to July 1, 2020
 provided the remainder of the schedule is modified by 60 days to address both the overall delay
 in production, the fact that a substantial percentage of the production will come in just under this
 new deadline, and the fact that the total volume of the production far exceeds initial estimates
 that drove the original schedule. By way of example, the current close of fact discovery is
 currently September 21, 2020, less than 3 months after Defendants’ proposed substantial
 completion of discovery date. Doc. 360.

        There are two additional considerations that guide Plaintiffs’ proposal set forth below.
 First, Capital One has refused to accelerate the deposition schedule by producing custodial
 documents for witnesses in advance of the depositions Plaintiffs scheduled for May and June.
 Instead, as confirmed on page 16 of Defendants’ Status Report, Capital One’s position is that no
 depositions should proceed until the completion of Capital One’s document production, which
 means witness depositions will not commence before the second week of July. Second, there are
 several pending and forthcoming motions to compel that touch on issues that may lead to the
 production of tens of thousands of additional documents over which Capital One currently
 claims privilege. A similar issue is likely to impact Amazon’s production, as Amazon has
 outright refused production on relevancy grounds on two key requests that will be presented to
 Judge Anderson in the coming week.

                      Norman E. Siegel | (816) 714-7112 | siegel@stuevesiegel.com
        (816) 714-7100 | stuevesiegel.com | 460 Nichols Road, Suite 200 | Kansas City, MO 64112
Case 1:19-md-02915-AJT-JFA Document 446 Filed 05/12/20 Page 2 of 2 PageID# 5571



 May 12, 2020
 Page 2


        Plaintiffs therefore propose the following modification to the current schedule (Doc. 360)
 based on a July 1, 2020 substantial completion date.

                       Event                      Current Date (Dkt. 360)         New Date
 Fact Discovery Closes                              September 21, 2020         November 20, 2020
 Lead Counsel to serve disclosure of expert(s)
                                                     October 21, 2020          December 23, 2020
 and expert report(s)
 Lead Counsel to identify rebuttal expert(s)
                                                    November 20, 2020           January 20, 2021
 and serve rebuttal expert report(s)
 Lead Counsel to complete any depositions of
                                                    December 23, 2020          February 23, 2021
 experts or rebuttal experts
 Expert discovery closes                            December 23, 2020          February 23, 2021
 Lead Plaintiffs’ counsel to file any motion
                                                     January 20, 2021           March 23, 2021
 for class certification
 Defendants to file response in opposition to
 motion for class certification and related          February 18, 2021           April 20, 2021
 Daubert motions
 Plaintiffs’ reply in support of class
 certification and response in opposition to          March 10, 2021             May 11, 2021
 any related Daubert motions
 Defendants’ replies in support of any
                                                      March 22, 2021             May 25, 2021
 Daubert motions related to class certification
 Deadline to file any motions for summary
 judgment (including any Article III                  March 31, 2021              June 1, 2021
 challenges) and related Daubert motions
 Responses in opposition to any motions for
 summary judgment and related Daubert                 April 30, 2021              July 1, 2021
 motions
 Replies iso of any motions for summary
                                                       May 21, 2021              July 22, 2021
 judgment and Daubert motions


        We believe this maintains an aggressive but realistic schedule given the delays referenced
 in Defendants’ Status Report, and look forward to addressing these issues with the Court at our
 hearing this afternoon.


                                                     Respectfully submitted,

                                                     /s/ Norman E. Siegel
                                                     Norman E. Siegel
